One North Central Avenue ▪ Phoenix, AZ85004 Financial Contacts: Media Contact: Kathleen L. Quirk David P. Joint William L. Collier (602) 366-8016 (504) 582-4203 (504) 582-1750 Freeport-McMoRan Copper & Gold Inc. Reports Third-Quarter and Nine-Month 2008 Results HIGHLIGHTS § Net income applicable to common stock for third-quarter 2008 totaled $523 million, $1.31 per share, compared with $775 million, $1.87 per share, for third-quarter 2007.Net income applicable to common stock for the first nine months of 2008 totaled $2.6 billion, $6.20 per share, compared with $2.4 billion, $6.58 per share, for the first nine months of 2007. § Consolidated sales from mines for third-quarter 2008 totaled 1.0 billion pounds of copper, 307 thousand ounces of gold and 19 million pounds of molybdenum, compared with 949 million pounds of copper, 269 thousand ounces of gold and 16 million pounds of molybdenum for third-quarter § Consolidated sales from mines are expected to approximate 4.0 billion pounds of copper, 1.2 million ounces of gold and 74 million pounds of molybdenum for the year 2008, including 1.17 billion pounds of copper, 395 thousand ounces of gold and 15 million pounds of molybdenum for fourth-quarter 2008. § Operating cash flows totaled $1.5 billion for third-quarter 2008 and $3.2 billion for the first nine months of 2008.The year-to-date operating cash flows are net of $1.5 billion in working capital uses.Assuming average prices of $2.15 per pound for copper, $800 per ounce for gold and $27 per pound for molybdenum for the fourth quarter of 2008, operating cash flows in 2008 would be in excess of $3.5 billion.Each $0.20 per pound change in copper prices in the fourth quarter would impact 2008 operating cash flows by approximately $250 million. § Capital expenditures totaled $766 million for third-quarter 2008 and $1.9 billion for the first nine months of 2008.Projected 2008 capital expenditures approximate $2.7 billion, including investments in development projects in the Americas and Indonesia, the Tenke Fungurume greenfield project in Africa and the project to restart the Climax molybdenum mine in Colorado.Future capital spending plans are being reviewed in response to the impact of recent changes in global economic conditions on commodity prices. § Total debt approximated $7.2 billion and consolidated cash was $1.2 billion at September 30, 2008. § During the third quarter of 2008, FCX purchased 6.3 million shares of its common stock for $500 million (average of $79.15 per share).Approximately 23.7 million shares remain available under the Board authorized open market share purchase program. 1 PHOENIX, AZ, October 21, 2008 – Freeport-McMoRan Copper & Gold Inc. (NYSE: FCX) reported third-quarter 2008 net income applicable to common stock of $523 million, $1.31 per share, compared with $775 million, $1.87 per share, for the third quarter of 2007.For the nine months ended September 30, 2008,
